             Case 2:15-cv-01215-RSL Document 307 Filed 08/18/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      MONEY MAILER, LLC,
                                                             NO. C15-1215RSL
 9
                           Plaintiff,

10
                    v.                                       ORDER DENYING MOTION FOR
                                                             ADEQUATE SECURITY AS MOOT
11
      WADE G. BREWER,

12
                           Defendant.

13

14
           This matter comes before the Court on “Wade Brewer’s Motion for Adequate Security.”
15

16   Dkt. # 267. Money Mailer, a foreign corporation, has voluntarily dismissed the claims it asserted

17   against Brewer, a resident of Washington. RCW 4.84.210 therefore has no application, and the
18   motion for adequate security is DENIED as moot.
19

20
           Dated this 18th day of August, 2020.
21

22
                                              A
                                              Robert S. Lasnik
23                                            United States District Judge

24

25

26

27
     ORDER DENYING MOTION FOR
28   ADEQUATE SECURITY AS MOOT - 1
